DETAILED ACTION

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021, has been entered.

	In response, the applicant amended claims 1 and 13. Claims 7-12 and 19-20 were cancelled. Claims 21-28 were added. Claims 1, 3-6, 13-18, and 21-28 are pending and currently under consideration for patentability.
 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 3-6, 13-18, and 21-28 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1, 3-6, 13-18, and 21-28 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“by updating and storing the initial lifetime worth for the domain name, is able to provide to a subsequent requestor, for example, the updated initial lifetime worth in near real time, without having any delay caused by performing the valuation in response to each received request. As described in the specification, the claimed invention can provide the updated initial lifetime worth to a subsequent requestor within a time frame defined by a service level agreement parameter for a provisioning protocol (i.e., less than 100 ms, or less than 50 ms) by retrieving the updated initial lifetime worth stored in the memory”


Examiner respectfully disagrees with Applicant’s first argument. Applicant’s argument is incommensurate with the scope of the claimed invention and is therefore not persuasive. The claims merely require “updating the initial lifetime worth…and storing the updated initial lifetime worth in the memory; and in response to obtaining a request…subsequent to storing….in the memory, retrieving the updated initial lifetime worth from the memory and providing…to the requestor”. This level of generality lends itself to many reasonable interpretations, and does not necessarily facilitate provisioning “an updated initial lifetime worth value to a subsequent requestor within a time frame defined by a service level agreement parameter for a provisioning protocol (i.e., less than 100 ms, or less than 50 ms)”. The sequence of steps does not necessarily enable or facilitate provisioning “an updated initial lifetime worth value to a subsequent requestor within a time frame defined by a service level agreement parameter for a provisioning protocol (i.e., less than 100 ms, or less than 50 ms)”. As such, the alleged “improvement” is not reflected in the claim language. Furthermore, a PHOSITA would not understand the invention to be directed to a technical solution a technical problem and/or a technical improvement. First, the original claims made no reference to valuation updating or pre-calculation or caching/storing for subsequent retrieval. This subject matter was added later during prosecution, and demonstrates that Applicant’s invention is not directed toward an improvement which relies on these steps. Furthermore, the step of updating a value may be seen as merely repeating the abstract idea, and the steps of storing an output in memory and retrieving the output from memory may be viewed as steps that are inherently required when the abstract idea is applied using a general purpose computer. Any advantage in data retrieval speed may simply be a result of performing the abstract idea using a general purpose computer. In other words, 


Applicant specifically argues that 
2)	“In particular, "updating the initial lifetime worth for the domain name and storing the updated initial lifetime worth in the memory, and retrieving the updated initial lifetime worth from the memory and providing the updated initial lifetime worth to the requestor or to a different requestor" are additional elements beyond any judicial exception, and in addition recite a practical application that integrates any recited judicial exception into the practical application. These elements represent an improvement to a technical process and solve a technological problem. In particular, these elements solve the technical problem of how to provide the initial lifetime worth for the domain name in near real time, so that a new or updated initial lifetime worth does not need to be determined in a time-consuming way every time a new request is received. The specification describes this technical problem, and how the claimed invention solves this technological problem.”


Examiner respectfully disagrees with Applicant’s second argument. “Updating the initial lifetime worth for the domain name based on a change to the one or more inputs” and “in response to obtaining a request for the domain subsequent to storing the updated initial lifetime worth…retrieving the updated initial lifetime worth…and providing the updated initial lifetime worth to the requestor or to a different requestor” are not an additional elements, they are non-technical abstract elements that is part of the identified abstract idea. Furthermore, although “storing…in the memory” and “retrieving…from the memory” are additional elements, these limitations in combination are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. As discussed above with respect to Applicant’s first argument, these broad additional elements do not necessarily represent an improvement to a technical process or solve a technical problem. As such, even if the specification suggests or sets forth an improvement, the improvement is not reflected in the claim language.


	Applicant’s arguments, with respect to the rejection of amended claims 1 and 13 under 35 U.S.C. 102(a)(2) have been considered, but are moot in view of a new grounds of rejection. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 3-6, 13-18, and 21-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1 and 3-6, and 21-24 is/are drawn to methods (i.e., a process), while claim(s) 13-18 and 25-28 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1, 3-6, 13-18, and 21-28 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:


Claim 1 (representative of independent claim(s) 13) recites/describes the following steps; 
obtaining…a domain name from requestor; 
obtaining…one or more inputs from one or more domain name data sources; 
applying the one or more inputs and the domain name to an initial lifetime worth computer model, wherein the one or more inputs comprise data related to comparable historical domain names, data from a linguistic model analysis, data from a linguistic frequency list, and data related to a second-level domain to top-level domain relationship analysis; 
determining…an initial lifetime worth for the domain name based on the initial lifetime worth…model, the initial lifetime worth…model applying individual weighting to the one or more attributes
storing the initial lifetime worth for the domain name
providing the initial lifetime worth for the domain name to the requestor
updating the initial lifetime worth for the domain name based on a change to the one or more inputs, and storing the updated initial lifetime worth 
in response to obtaining a request for the domain subsequent to storing the updated initial lifetime worth, retrieving the updated initial lifetime worth, and providing the updated initial lifetime worth to the requestor or to a different requestor

These steps, under its broadest reasonable interpretation, describe or set-forth determining an initial lifetime worth for a domain name using certain obtained information, providing this information to a requestor, updating the worth based on updated data, saving the updated worth, and displaying the updated worth responsive to a subsequent request for the worth value which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions (specifically an advertising, marketing or sales activities or behaviors and/or business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
additionally encompass a  human manually (e.g., in their mind, or using paper and pen) determining an initial lifetime worth for a domain name using certain obtained information, providing this information to a requestor, updating the worth based on updated data, saving the updated worth, and displaying the updated worth responsive to a subsequent request for the worth value (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 13 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, 

The claim(s) recite the additional elements/limitations of
“by a hardware processor” (claim 1)
“system comprising one or more electronic processors; a memory, a non-transitory computer readable medium storing instructions that when executed by the one or more electronic processors executes a method…” (claim 13)
“over a communication network” (claims 1 and 13)
“an initial lifetime worth computer model” (claims 1 and 13) 
“storing… in the memory” (claims 1 and 13)
“retrieving the  updated initial lifetime worth from the memory” (claims 1 and 13)

The requirement to execute the claimed steps/functions “by a hardware processor” (claim 1) and/or using a “system comprising one or more electronic processors; a memory, a non-transitory computer readable medium storing instructions that when executed by the one or more electronic processors executes a method…” (claim 13) and/or “over a communication network” (claims 1 and 13) and/or “an initial lifetime worth computer model” (claims 1 and 13) and/or “storing… in the memory” (claims 1 and 13) and/or “retrieving the  updated initial lifetime worth from the memory” (claims 1 and 13) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of and/or “over a communication network” (claims 1 and 13) and/or “an initial lifetime worth computer model” (claims 1 and 13) and/or “storing… in the memory” (claims 1 and 13) and/or “retrieving the  updated initial lifetime worth from the memory” (claims 1 and 13) additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet . This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3-6, 14-18, and 21-28 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-6, 14-18, and 21-28 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

computer model” (claims 1 and 13) and/or “storing… in the memory” (claims 1 and 13) and/or “retrieving the  updated initial lifetime worth from the memory” (claims 1 and 13) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of and/or “over a communication network” (claims 1 and 13) and/or “an initial lifetime worth computer model” (claims 1 and 13) and/or “storing… in the memory” (claims 1 and 13) and/or “retrieving the  updated initial lifetime worth from the memory” (claims 1 and 13) additionally serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 3-6, 14-18, and 21-28 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-6, 14-18, and 21-28 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).






Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 3-5, 13-17, 21-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Minardos et al. (U.S. PG Pub No. 2017/0186061, June 29, 2017 - hereinafter "Minardos”) in view of Bruce et al. (U.S. Patent No. 10,984,489, April 20, 2021 - hereinafter "Bruce”)

With respect to claims 1 and 13, Minardos teaches a method of determining an initial value for a domain name and a computer system comprising;
one or more electronic processors; (Fig 8, [0067])
a non-transitory computer readable medium storing instructions that when executed by the one or more electronic processors executes a method of determining an initial value for a domain name, (Fig 8, [0067])
obtaining, over a communication network, a domain name from requestor; ([0018] “domain name check and pricing”, [0045] “when the domain names are requested…”, [0053] “process is initiated when…receives a buyer request for a desired domain name…”)
obtaining, over the communication network, one or more inputs from one or more domain name data sources; ([0018] “coalesces domain name information from one or more registries, registrars…”, [0003])
applying the one or more inputs and the domain name to an initial lifetime worth computer model, ([0016] “sets pricing for domain names according to…pricing is determined by one or more computers algorithmically”, [0031], “dynamically prices domain names according to the various significance value adjustments and scaling…significance values are stored”, [0045])
wherein the one or more inputs comprise data related to comparable historical domain names ([0030] “based on availability of domain names of similar character length…based on availability of domain names with a particular word or character sequence” – measure of availability of registered similar domain names is “data related to comparable historical domain names”, [0044] ) 
data from a linguistic model analysis, ([0023]-[0025] & [0046] data from a linguistic model analysis such as length of name and names having dictionary definitions)
data from a linguistic frequency list, ([0023] & [0027]-[0029] & [0041]-[0042] & [0046] & [0062] data from a linguistic frequency list such as frequency at which the words of the domain occur and/or occur together in various corpus)
data related to a second-level domain to top-level domain relationship analysis, or a combination thereof; ([0036]-[0038] “compute the significance of compound worded domain names…combined meaning or significance”, [0043] & [0047] & [0062]-[0063])
determining an initial lifetime worth for the domain name based on the initial lifetime worth computer model comprising one or more attributes; ([0016] “sets pricing for domain names according to…pricing is determined by one or more computers algorithmically”, [0031], “dynamically prices domain names according to the various significance value adjustments and scaling…significance values are stored”, [0045] “dynamically prices the domain names based on the adjusted and scaled significance values when the domain names are requested…”, [0053])
the initial lifetime worth computer model applying individual weighting to the one or more attributes  ([0030] “scales the derived significance value…applying a multiplier to the significance value”, [0024]-[0031], “adjusting…adjusting….dynamically prices domain names according to the various significance value adjustments and scaling…significance values are stored”, [0045] “dynamically prices the domain names based on the adjusted and scaled significance values when the domain names are requested…”)
storing the initial lifetime worth for the domain name in a memory ([0048] “presents a customized list of dynamically priced domain names to a potential buyer through an online interface” - storing data (e.g., a value that was just output by a model) so that it may be displayed on a user interface is an inherent step that is required for the display function to be performed. As such, Minardors discloses storing the storing the initial lifetime worth for the domain name in a memory (e.g., at least temporarily so that it may be displayed))
providing the initial lifetime worth for the domain name to the requestor ([0045] “dynamically prices…when the domain names are requested and presented to a potential buyer”, [0048] “presents a customized list of dynamically priced domain names to a potential buyer through an online interface”, [0002] “domain name check and pricing…obtain availability and pricing of domain names”, [0032] & [0053])
updating the initial lifetime worth for the domain name based on a change to the one or more inputs  ([0031] & [0045] & [0053] system periodically determines (e.g., responsive to a new/subsequent request from a requestor) a new/updated lifetime worth value based on current (e.g. new/changed) inputs– therefore Monardos discloses determining an update (i.e., new value) for the initial (i.e., previously computed) lifetime worth value)
storing the updated initial lifetime worth in the memory (([0048] “presents a customized list of dynamically priced domain names to a potential buyer through an online interface” & [0021] “dynamically presents the…as well as the dynamic pricing” - storing data (e.g., a value that was just output by a model) in memory (e.g., RAM) and retrieval of this data from memory are inherent steps that are required for the display function of the “updated” value to be performed. As such, Minardors discloses storing the storing all computed lifetime worth values (e.g., the initial and/or subsequent “updated” values) for the domain name in a memory (e.g., at least temporarily so that it may be displayed))
retrieving the updated initial lifetime worth from the memory and providing the updated initial lifetime worth to the requestor or to a different requestor (([0048] “presents a customized list of dynamic ally priced domain names to a potential buyer through an online interface” & [0021] “dynamically presents the...as well as the dynamic pricing” -storing data (e.g., a value that was just output by a model) in memory (e.g., RAM) and retrieval of this data from memory are inherent steps that are required for the display function of the “updated” value to be performed. As such, Minardors discloses retrieving the updated initial lifetime worth from the memory (e.g., where it was stored at least temporarily) and providing the updated initial lifetime worth to the requestor or to a different requestor)
Minardos does not appear to disclose,
in response to obtaining a request for the domain name subsequent to storing the updated initial lifetime worth in the memory, retrieving the updated initial lifetime worth from the memory and providing the updated initial lifetime worth to the requestor or to a different requestor
However, Bruce discloses a method and system for determining/estimating worth values for assets using one or more computer models and various inputs, and a web-based user-facing interface used to obtain requests for worth values and presentation of the estimated worth values (abstract). Bruce further discloses updating an worth value based on a change to the one or more inputs (10:7-16 “these steps may be performed periodically…such as daily…recent sales”, 23:10-32 “smoothed valuations that are generated by blending the raw evaluations generated by the current iteration of the model with earlier values”). Bruce further discloses storing the updated worth in the memory (9:14-31 “the facility stores the overall valuation for the home…this stored valuation to be the basis for displaying the valuation, such as in a web page containing information about the home”). In other words, Bruce discloses periodically (e.g., daily or on some other scheduled basis) calculating an updated worth value based on any new/changed input values and storing the worth value in memory (e.g., for retrieval and presentation responsive to any subsequent requests).  Bruce further discloses
in response to obtaining a request for the asset subsequent to storing the updated initial worth in the memory, retrieving the updated initial worth from the memory and providing the updated initial worth to the requestor or to a different requestor (9:14-31 “the facility stores the overall valuation for the home…this stored valuation to be the basis for displaying the valuation, such as in a web page containing information about the home”, 22:60-67 & 23:1-25 “a valuation generated by the facility may be presented…displays a valuation…enabling prospective buyers…the gauge their interest…”, Fig 38 shows a search bar and “map & search” tab where the system will retrieve and provide a worth value (e.g., updated worth value that was determined that day) responsive to a request for the asset – therefore Bruce discloses periodically (e.g., daily or on some other scheduled basis) calculating an updated worth value based on any new/changed input values and storing the worth value in memory and retrieving this updated value for presentation responsive to a subsequent request for a worth value for a searched-for asset)
in response to obtaining a request for the asset subsequent to storing the updated initial worth in the memory, retrieving the updated initial worth from the memory and providing the updated initial worth to the requestor or to a different requestor, because doing so can enable accurate valuations for assets (3:58-67)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of periodic updating of the valuation and storing of the updated value in memory and retrieving the updated initial worth from the memory and providing the updated initial worth to the requestor or to a different requestor in response to obtaining a request for the asset subsequent to storing the updated initial worth in the memory, of Bruce for the determination of the updated value responsive to a request for the value of Minardos.Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system of Minardos to include in response to obtaining a request for the asset subsequent to storing the updated initial worth in the memory, retrieving the updated initial worth from the memory and providing the updated initial worth to the requestor or to a different requestor, as taught by Bruce. As in Bruce, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Minardos to include in response to obtaining a request for the asset subsequent to storing the updated initial worth in the memory, retrieving the updated initial worth from the memory and providing the updated initial worth to the requestor or to a different requestor. Furthermore, as in Bruce, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable accurate valuations for assets, as is needed in Minardos.
	
With respect to claim 14, Minardos teaches the method of claim 1, and the system of claim 13 ;
further comprising determining that the domain name is not currently registered ([0050] “in order to find an available domain name”, [0053] “buyer request for a desired domain name…recomputes for available domain names…” – the system therefore determines whether the requested domain name (e.g., in addition to other similar/variants of this name) is currently registered/available to identify those names that are available, [0002] “domain name check and pricing…obtain availability and pricing of domain names” )


With respect to claims 3 and 15, Minardos teaches the method of claim 2, and the system of claim 14 ;
further comprising providing an offer to register the domain name ([0003] “from the interface, the buyer can select and purchase a particular domain name…in response, the process registers the particular domain name to the buyer”, [0048] & [0050] & [0053])


With respect to claims 4 and 16, Minardos teaches the method of claim 1, and the system of claim 13;
wherein the one or more domain name data sources comprise a DNS server, a DNS registrar, and an existing domain name database ([0018] “coalesces domain name information from one or more registries, registrars…” therefore the at least one or more data sources comprises a DNS registrar (which is also a DNS server) and an existing names database, [0060])


With respect to claims 5 and 17, Minardos teaches the method of claim 1, and the system of claim 13 ;
further comprising applying a weighting factor to a numerical representation of each of the domain name data sources ([0030]-[0031] “scaling can involve applying a multiplier to the significance value…prices according to the various significance value adjustments and scaling” – a multiplier is a weighting factor that is applied to a significance value (i.e., numerical representation of each of the data sources, [0045] “the adjusted and scaled significance values”)



With respect to claims 21  and 25, Minardos and Bruce teach the method of claim 1 and the system of claim 13. Minardos does not appear to disclose,
wherein retrieving the updated initial lifetime worth from the memory comprises retrieving the updated initial lifetime worth from the memory without determining a new initial lifetime worth for the domain name
However, Bruce discloses
wherein retrieving the updated initial lifetime worth from the memory comprises retrieving the updated initial lifetime worth from the memory without determining a new initial lifetime worth for the domain name (9:14-31 “the facility stores the overall valuation for the home…this stored valuation to be the basis for displaying the valuation, such as in a web page containing information about the home”, 22:60-67 & 23:1-25 “a valuation generated by the facility may be presented…displays a valuation…enabling prospective buyers…the gauge their interest…”, Fig 38 shows a search bar and “map & search” tab where the system will retrieve and provide a worth value (e.g., updated worth value that was determined that day) responsive to a request for the asset – therefore Bruce discloses periodically (e.g., daily or on some other scheduled basis) calculating an updated worth value based on any new/changed input values and storing the worth value in memory and retrieving this updated value for presentation responsive to a subsequent request for a worth value for a searched-for asset)
Bruce suggests it is advantageous to include wherein retrieving the updated initial lifetime worth from the memory comprises retrieving the updated initial lifetime worth from the memory without determining a new initial lifetime worth for the domain name, because doing so can enable accurate valuations for assets (3:58-67)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of periodic updating of the valuation and storing of the updated value in memory and retrieving the updated initial worth from the memory and providing the updated initial worth to the requestor or to a different requestor in response to obtaining a request for the asset subsequent to storing the updated initial worth in the memory (e.g., wherein retrieving the updated initial lifetime worth from the memory comprises retrieving the updated initial lifetime worth from the memory without determining a new initial lifetime worth for the domain name), of Bruce for the determination of the updated value responsive to a request for the value of Minardos. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system of Minardos to include wherein retrieving the updated initial lifetime worth from the memory comprises retrieving the updated initial lifetime worth from the memory without determining a new initial lifetime worth for the domain name, as taught by Bruce. As in Bruce, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Minardos to include wherein retrieving the updated initial lifetime worth from the memory comprises retrieving the updated initial lifetime worth from the memory without determining a new initial lifetime worth for the domain name. Furthermore, as in Bruce, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable accurate valuations for assets, as is needed in Minardos.


With respect to claims 22  and 26, Minardos and Bruce teach the method of claim 1 and the system of claim 13. Minardos does not appear to disclose,
updating the initial lifetime worth for the domain name on a scheduled basis
However, Bruce discloses
updating the initial lifetime worth for the domain name on a scheduled basis (10:7-16 “these steps may be performed periodically…such as daily…recent sales”, 23:10-32 “smoothed valuations that are generated by blending the raw evaluations generated by the current iteration of the model with earlier values”)
Bruce suggests it is advantageous to include updating the initial lifetime worth for the domain name on a scheduled basis, because doing so can enable accurate valuations for assets (3:58-67 & 10:7-16 & 23:10-32).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system of Minardos to include updating the initial lifetime worth for the domain name on a scheduled basis, as taught by Bruce. As in Bruce, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Minardos to include updating the initial lifetime worth for the domain name on a scheduled basis. Furthermore, as in Bruce, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable accurate valuations for assets, as is needed in Minardos.


With respect to claims 23  and 27, Minardos and Bruce teach the method of claim 1 and the system of claim 13. Minardos does not appear to disclose,
updating the initial lifetime worth for the domain name periodically
However, Bruce discloses
updating the initial lifetime worth for the domain name periodically (10:7-16 “these steps may be performed periodically…such as daily…recent sales”, 23:10-32 “smoothed valuations that are generated by blending the raw evaluations generated by the current iteration of the model with earlier values”)
Bruce suggests it is advantageous to include updating the initial lifetime worth for the domain name periodically, because doing so can enable accurate valuations for assets (3:58-67 & 10:7-16 & 23:10-32).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of periodic updating of the valuation periodically of Bruce for the determination of the updated value responsive to a request for the value of Minardos. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system of Minardos to 




	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Minardos in view of  Bruce, as applied to claims 1 and 13 above, and further in view of “Evaluation and Economic Valorization of Websites Using the Technical Evaluation and Economic Valorization Methodology” (Published at the SAI Computing Conference on July 13-15 2016 and written by Julio Bernabe Cordero - hereinafter "ETVE”)

With respect to claims 6 and 18, Minardos and Bruce teach the method of claim 1, and the system of claim 13. Minardoes does not appear to disclose,
wherein the initial lifetime worth is determined by:

    PNG
    media_image1.png
    233
    570
    media_image1.png
    Greyscale

However, ETVE disclsoes
wherein the initial lifetime worth is determined by:

    PNG
    media_image1.png
    233
    570
    media_image1.png
    Greyscale

(See pages 727 and 729 - the “domain module” of the ETVE model determines a valuation of a domain name as a sum of the value of all of its measured components (attributes based on the one or more inputs) wherein the value of all of its measured components is determined by multiplying a weight factor by a numerical representation of that component – see table IV for the measured components used by the domain module to determine a valuation of a domain name).
ETVE suggests it is advantageous to include wherein the initial lifetime worth is determined by the claimed algorithm because doing so can establish a formal definition for the components, can get repeatable results, and can generally provide an effective, efficient, and objective methodology for determining an initial lifetime worth of a domain name.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Minardos in view of Bruce to include wherein the initial lifetime worth is determined by the claimed algorithm, as taught by ETVE because doing so can establish a formal definition for the components, can get repeatable results, and can generally provide an effective, efficient, and objective methodology for determining an initial lifetime worth of a domain name.


	Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Minardos in view of  Bruce, as applied to claims 1 and 13 above, and further in view of Li et al. (U.S. PG Pub No. 2014/0379638 December 25, 2014 - hereinafter "Li”)


With respect to claims 24  and 28, Minardos and Bruce teach the method of claim 1 and the system of claim 13. Minardos does not appear to disclose,
pre-calculating an initial lifetime worth for domain names that are likely to be requested
However, Li discloses
pre-calculating an initial lifetime worth for domain names that are likely to be requested ([0034]-[0038] & [0009] precomputes values based on likelihood of future requests for these values)
Li suggests it is advantageous to include pre-calculating an initial lifetime worth for domain names that are likely to be requested, because doing so can enable rapid and accurate retrieval of subsequently requested information in an efficient way ([0034]-[0038] & [0009]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of periodic updating of the valuation periodically for information that that is likely to be requested of Li for the determination of the updated value responsive to a request for the value of Minardos. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system of Minardos to include pre-calculating an initial lifetime worth for domain names that are likely to be requested, as taught by Li. As in Li, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Minardos in view of Bruce to include pre-calculating an initial lifetime worth for domain names that are likely to be requested. Furthermore, as in Li, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable rapid and accurate retrieval of subsequently requested information in an efficient way, as is needed in Minardos.






Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Johnson (U.S. PG Pub No. 2010/0058210, March 4, 2010) teaches caching domain name valuations ([0283])
	
Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621